DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claim 1 have been entered in the above-identified application. Claims 4, 5, and 10 are canceled. Claims 1-3, 6-9, and 11 are pending under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 5189103 A). 
	Abe et al. disclose a resin composition (equivalent to the adhesive composition of the claimed invention) prepared by melting and kneading (A) a polyphenylene ether resin (equivalent to the oligo-phenylene ether of the claimed invention), (B) a polyolefin resin (equivalent to the acid-modified polyolefin of the claimed invention) and (D) a functional compound (equivalent to the epoxy resin of the claimed invention). The resin composition comprises a polyphenylene ether resin characterized by its excellent heat resistance and a polyolefin resin characterized by its excellent solvent resistance, economicity, etc. as its main constituent resin ingredients and the composition has excellent mechanical properties, particularly impact resistance. Concrete examples of said polyphenylene ether resin include poly(2,6-dimethyl-1,4-phenylene ether), poly(2,6-diethyl-1,4-phenylene ether), poly(2-methyl-6-ethyl-1,4-phenylene ether), poly(2-methyl-6-propyl-1,4-phenylene ether), poly(2,6-dipropenyl-1,4-phenylene ether), poly(2-ethyl-6-propyl-1,4-phenylene ether), poly(2,6-dibutyl-1,4-phenylene ether), poly(2,6-dipropenyl-1,4-phenylene ether), poly(2,6-dilauryl-1,4-phenylene ether), poly(2,6-diphenyl-1,4-phenylene ether), poly(2,6-dimethoxy-1,4-phenylene ether), poly(2,6-diethoxy-1,4-phenylene ether), poly(2-methoxy-6-ethoxy-1,4-phenylene ether), poly(2-ethyl-6-stearyloxy-1,4-phenylene ether), poly(2-methyl-6-phenyl-1,4-phenylene ether), poly(2-methyl-1,4-phenylene ether), poly(2-ethoxy-1,4-phenylene ether), poly(2-chloro-1,4-phenylene ether), poly(3-methyl-6-t-butyl-1,4-phenylene ether), poly(2,6-dichloro-1,4-phenylene ether), poly(2,5-dibromo-1,4-phenylene ether), poly(2,6-dibenzyl-1,4-phenylene ether), and various copolymers having plural kinds of recurring units constituting these polymers (meeting the limitations of claim 3). Although molecular weight of the polyphenylene ether resin used cannot be simply specified because desirable molecular weight varies depending on the purpose (including one having a number-average molecular weight of 3000 or less), it is usually 0.1 to 0.7 dl/g and preferably 0.2 to 0.6 dl/g, as expressed in terms of intrinsic viscosity measured in chloroform at 30oC. The polyolefin resin (B) includes homopolymers and copolymers of olefins including alpha-olefins such as ethylene, propylene, butene-1, pentene-1, hexene-1, 3-methylbutene-1,4-methylpentene-1, octene-1, decene-1, and the like. Copolymers prepared by copolymerizing an olefin with a small quantity of other unsaturated monomer, and modified products of said copolymers and the above-mentioned olefin homopolymers and copolymers prepared by oxidation, halogenation, sulfonation and the like of polymer are also included in the polyolefin resin. Examples of the above-mentioned unsaturated monomer copolymerizable with an olefin include unsaturated organic acids and their derivatives such as acrylic acid, methacrylic acid, maleic acid, itaconic acid. Although molecular weight range of the polyolefin resin cannot be simply specified because desirable molecular weight varies with the purpose, the molecular weight is usually in the range of 0.01 to 400 g/10 minutes as expressed in terms of melt flow rate (MFR) measured at a temperature of 230oC. under a load of 2.16 kg/cm2. The "functional compound (D)" means a functional compound simultaneously having (i) non-aromatic carbon-carbon multiple bond(s), namely double bond(s) or triple bond(s), and (ii) at least one functional group selected from the group consisting of substituted carboxyl groups, substituted hydroxyl groups, substituted amino groups, substituted silyl groups, substituted mercapto groups, substituted sulfonic acid groups and oxirane groups and concrete examples of such a functional compound (D) include unsaturated epoxy compounds exemplified by allyl glycidyl ether, glycidyl acrylate, glycidyl methacrylate and the like. Further, these compounds can be used each alone or in the form of mixture. In the disclosed resin composition, proportions of polyphenylene ether resin (A) and polyolefin resin (B) are not critical, but they may be arbitrarily decided in accordance with the object or the required heat resistance, flowability, etc. Usually, however, polyphenylene ether resin (A): polyolefin resin (B) is 99:1 to 1.99 and preferably 5:95 to 80:20, as expressed in terms of percentage by weight based on the total weights of the polyphenylene ether resin and polyolefin resin. The preferable range of the amount of the above-mentioned functional compound (D) cannot be simply decided, because its effect varies depending on the kind of itself, the kinds of employed polyphenylene ether resin (A) and polyolefin resin (B), and optionally elastomer (C) and their proportions. Usually, however, functional compound (D) is used in an amount of 0.1 to 30 parts by weight and preferably 0.2 to 20 parts by weight, per 100 parts by weight of the sum of polyphenylene ether resin (A), polyolefin resin (B) and optionally elastomer (C). If desired, the resin composition of this invention may contain a wide variety of substances other than the above-mentioned ones. As examples of the "other substances" to be preferably incorporated for particularly purposes, binder, other resin, flame retardant, stabilizer, plasticizer, lubricant, pigment, reinforcing fiber, filler and the like (See Abstract, Column 2, lines 20-42, 45-68, Column 3, lines 1-41, 47-67, Column 4, lines 1-27, Column 6, lines 12-68, Column 7, lines 58-68, and Column 8, lines 1-56). With regards to the acid value of the polyolefin, the Examiner takes the position that such a property limitation is inherent in the polyolefins taught by Abe et al. given that the polyolefins taught by Abe et al. and that of the claimed invention are identical. Furthermore, with regards to the molecular weight and concentration of each component of the resin composition, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Abe et al. specifically states that the desirable molecular weight varies depending on the purpose and the proportions of polyphenylene ether resin (A), polyolefin resin (B), and epoxy resin may be decided in accordance with the object or the required heat resistance, flowability, etc.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3, 6-9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787